DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-32 of copending Application No. 16/622,432 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application fully encompass the subject matter of the instant application with the exception of identifying the direction of travel. However, DE 102015204356 A1 .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claims 29 and 30 are objected to because of the following informalities: 
In claim 29, line 7, the word “of” should be inserted between “position” and “at”.  
In claim 30, line 9, the word “of” should be inserted between “position” and “at”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19, 20, 26-31 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102015204356 A1 (“Uekert”).
Referring to Claim 19: Uekert discloses a method for operating a rail-borne traffic system, which comprises the steps of: 
transmitting, via a track-side device (30, 31, 32), a first piece of information that indirectly or directly identifies a location of the track-side device and also a second piece of information that indirectly or directly identifies a direction of travel (40) of a rail-borne vehicle (10) (Para. [0041]); 
receiving the first and second pieces of information by the rail-borne vehicle at the location of the track-side device (Fig. 1) (Para. [0044]); and 
determining a position of at least one vehicle end of the rail-borne vehicle on a basis of the first and second pieces of information received (Para. [0044]).

Referring to Claim 20: Uekert discloses a method, which further comprises transmitting the first and second pieces of information by the track-side device (30, 31, 32) being a balise (Para. [0036]) (Fig. 1).

Referring to Claim 26: Uekert discloses a method, which further comprises transmitting, via the rail-borne vehicle (10), the position of the at least one vehicle end to a track-side controller (32) of the rail-borne traffic system (Para. [0042]).

Referring to Claim 27: Uekert discloses a method, which further comprises taking the position of the at least one vehicle end of the rail-borne vehicle into consideration by the track-side controller (32) when controlling and/or protecting the rail-borne vehicle (10) (Para. [0019]).

Referring to Claim 28: Uekert discloses a method, wherein in a case of the rail-borne vehicle being a railway vehicle, the first and second track sections (20, 23) being in a form of railway track sections and the track-side controller (32) being a control device of a communication-based train control system (ATP), while taking into consideration the position of the at least one vehicle end of the rail-borne vehicle (10) the track-side controller determines movement authority for the rail-borne vehicle and/or causes the rail-borne vehicle to change over into a moving-block operation (Para. [0001]).

Referring to Claim 29: Uekert discloses a vehicle device for a rail-borne vehicle of a rail-borne traffic system, the vehicle device comprising: 
a vehicle-side receiver (12) for receiving a first piece of information that indirectly or directly identifies a location of a track-side device (31, 32) and also a second piece of information that indirectly or directly identifies a direction of travel of the rail-borne vehicle from the track-side device (Para. [0041]); and 
a vehicle-side controller (32) for determining a position (Para. [0020]) at least one vehicle end of the rail-borne vehicle on a basis of the first and second pieces of information received (Para. [0044]).

Referring to Claim 30: Uekert discloses a control device configuration for a rail-borne traffic system, the control device configuration comprising: 
a track-side device (30, 31, 32); 
a vehicle device (11, 12) containing: 

a vehicle-side controller (12) for determining a position at least one vehicle end of the rail-borne vehicle on a basis of the first and second pieces of information received (Para. [0044]); and 
said track-side device configured to transmit the first piece of information that indirectly or directly identifies the location of said track-side device and also the second piece of information that indirectly or directly identifies the direction of travel of the rail-borne vehicle (Para. [0044]).

Referring to Claim 31: Uekert discloses a control device configuration, wherein said track-side device (30, 31, 32) is a balise (Para. [0036]) (Fig. 1).

Referring to Claim 36: Uekert discloses a control device configuration, wherein the control device configuration is configured to: 
transmit, via said track-side device (30, 31, 32), the first piece of information that indirectly or directly identifies the location of said track-side device and also the second piece of information that indirectly or directly identifies the direction of travel of the rail-borne vehicle (10) (Para. [0041]); 
receive the first and second pieces of information by the rail-borne vehicle at the location of said track-side device (Fig. 1); 

transmit, via the rail-borne vehicle, the position of the at least one vehicle end to a track-side control unit of a rail-borne traffic system (Para. [0019], last three lines).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Uekert in view of DE 102013101927 A1 (“Lackhove”).
Referring to Claims 21 and 32: Uekert does not specifically teach that the track-side device is disposed in a first track section at a specified distance from an adjacent track section such that when the information is received, the adjacent track section is unoccupied when traveling towards the adjacent track section and is occupied when traveling away from the adjacent track section, and Uekert further does not teach determining the second piece of information on a basis of track clear signaling information in relation to at least the second track section. However, Lackhove teaches a rail-borne traffic system, wherein the balise (9) is arranged in the vicinity of the track-free reporting unit (8) to serve as a border balise between track areas or blocks (see attached English machine translation, page 3, last two lines). For example, the balise is 

Referring to Claims 22 and 33: Uekert does not teach identifying and transmitting the second piece of information, i.e., direction of travel, on the basis of track clear signal from the second track section. However, Lackhove teaches a track-side track-free reporting unit (8) sending track clear signaling information to a nearby radio control center (7) (claim 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Uekert to transmit track clear signaling information for communicating information related to the direction of travel, as taught by Lackhove, in order to provide clear signals to enable automatic control in a block system and use readily available information to determine the direction of travel.

Referring to Claims 23 and 34: Uekert does not teach transmitting the track clear signalling information by a track clear signalling system that has at least the second 

Referring to Claim 24: Uekert does not teach that the first and second track sections of the track clear signalling system have axle counters or railway track circuits. However, Lackhove teaches a track clear signaling system, wherein the first and second track sections have track-free reporting units (8) in the form of railway track circuits (page 3, second paragraph) (Figs. 1 and 2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Uekert to use a track clear signaling system having railway track circuits in each section, as taught by Lackhove, in order to provide clear signals to enable automatic control in a block system.

Claims 25 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Uekert in view of Harland (US 6,511,023).
Referring to Claims 25 and 35: Uekert does not teach a track-side sensor for detecting the direction of travel and transmitting the direction of travel detected indirectly or directly to a track-side device. While Uekert’s balises 30 and 31 may be used to determine the direction of travel, the balises 30 and 31 do not determine the direction themselves or submit the direction to a trackside device. However, Harland teaches an automated railway monitoring system that detects the direction of travel of the rail-borne vehicle by a track-side sensor (22), and transmits the direction of travel detected indirectly or directly to the trackside device (20) by the track-side sensor (Col. 4, lines 22-27) (Fig. 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Uekert to use a wheel sensor, such as the one taught by Harland, to detect the speed and direction of travel and submit this information directly to a track-side device because this additional information is useful for a centrally controlled ATP system and adds another layer of redundancy for vehicle information that can be used to improve accuracy and prevent positioning errors.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 19, 20 and 29-31 are additionally rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacDougall (US 5,036,478).
Referring to Claim 19: MacDougall discloses a method for operating a rail-borne traffic system, which comprises the steps of: 
transmitting, via a track-side device (11, 13, 16), a first piece of information (“location of the trackside device”) that indirectly or directly identifies a location of the track-side device (Col. 2, lines 40-46) and also a second piece of information (“train tail detection message”) that indirectly or directly identifies a direction of travel (A) of a rail-borne vehicle (Col. 2, lines 34-40); 
receiving the first and second pieces of information by the rail-borne vehicle at the location of the track-side device (Col. 2, lines 34-46); and 
determining a position of at least one vehicle end of the rail-borne vehicle on a basis of the first and second pieces of information received (Col. 1, lines 59-64).

Referring to Claim 20: MacDougall discloses a method, which further comprises transmitting the first and second pieces of information by the track-side device (11, 13, 16) being a balise (Col. 2, lines 34-46) (Fig. 1a).
	Although MacDougall does not specifically use the term “balise,” the trackside device 11, radio transmitter 13 and trackside marker 16 may be reasonably interpreted as a balise because these members serve as a trackside beacon or transponder.

Referring to Claim 29: Uekert discloses a vehicle device for a rail-borne vehicle of a rail-borne traffic system, the vehicle device comprising: 
a vehicle-side receiver (14) for receiving a first piece of information (“location of the trackside device”) that indirectly or directly identifies a location of a track-side device 
a vehicle-side controller (14) for determining a position at least one vehicle end (12) of the rail-borne vehicle on a basis of the first and second pieces of information received (Col. 2, lines 34-40).

Referring to Claim 30: Uekert discloses a control device configuration for a rail-borne traffic system, the control device configuration comprising: 
a track-side device (11, 13, 16); 
a vehicle device (14) containing: 
a vehicle-side receiver for receiving a first piece of information (“location of the trackside device”) that indirectly or directly identifies a location of said track-side device (Col. 2, lines 40-46) and also a second piece of information (“train tail detection message”) that indirectly or directly identifies a direction of travel (A) of a rail-borne vehicle from said track-side device (Col. 2, lines 34-40); and 
a vehicle-side controller (14) for determining a position at least one vehicle end (12) of the rail-borne vehicle on a basis of the first and second pieces of information received (Col. 2, lines 34-40); and 
said track-side device (11, 13, 16) configured to transmit the first piece of information that indirectly or directly identifies the location of said track-side device (Col. 2, lines 40-46) and also the second piece of information that indirectly or directly identifies the direction of travel of the rail-borne vehicle (Col. 2, lines 34-40).

Referring to Claim 31: Uekert discloses a control device configuration, wherein said track-side device (11, 13, 16) is a balise (Col. 2, lines 34-46) (Fig. 1a). 
Although MacDougall does not specifically use the term “balise,” the trackside device 11, radio transmitter 13 and trackside marker 16 may be reasonably interpreted as a balise because these members serve as a trackside beacon or transponder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858. The examiner can normally be reached Monday - Friday 10:00am to 6:00 pm CDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571)272-6682. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617